                  Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 1 of 19
8/30/2019                                       Office of Judicial Administration - Kansas District Court Records Search



Greenwood County District Court Search - Case Display


Case Number: 20

 Case Year: 2019                                                    Case UID: 2019-CV-000020
 Case Type: CV                                                      Filed: 2019-07-19
 Case Sub-type: Buyer Plaintiff                                     Last Updated: 2019-07-19 at 11:53:18
 Advisement Date:                                                   Remand Date:
 Appealed: N                                                        Appealed Date:
 Status Code: 1                                                     Status Date:
 Status Description: Pending


Defendants

Party 1

 Defendant Number: 1

 Last Name (or Business Name): Monsanto Company
 First Name:                                                        Middle:                                    Suffix:

Description

 Sex:                                                                     Race:
 Height:                                                                  Weight:

Party 2

 Defendant Number: 2

 Last Name (or Business Name): Bayer Cropscience Holding, INc
 First Name:                                                        Middle:                                    Suffix:

Description

 Sex:                                                                     Race:
 Height:                                                                  Weight:

Party 3

 Defendant Number: 3                                                                                                       EXHIBIT
https://www.kansas.gov/countyCourts/search/records?execution=e1s4                                                                    1/5
                                                                                                                             A
                  Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 2 of 19
8/30/2019                                       Office of Judicial Administration - Kansas District Court Records Search

 Last Name (or Business Name): Channel Bio LLC
 First Name:                                                        Middle:                                    Suffix:

Description

 Sex:                                                                     Race:
 Height:                                                                  Weight:


Plaintiff

Party 1

 Plaintiff Number: 1                                                  Amount Claimed: 0.00

 Last Name (or Business Name): Brown Ranch LLC
 First Name:                                                        Middle:                                    Suffix:

Description

 Sex:                                                                     Race:
 Height:                                                                  Weight:

Plaintiff Attorney 1

 Last Name: McIlvain                             First: Karen                                       Middle:
 Primary Attorney: Y                             Court Appointed: N                                 Conflict Attorney: N
 Withdrawn: N                                    Send Notices: Y
 Practice or Office:

Party 2

 Plaintiff Number: 2                                                  Amount Claimed: 0.00

 Last Name (or Business Name): Brown
 First Name: Bobby                                                                  Middle:                            Suffix:

Description

 Sex: M                                                                   Race:
 Height:                                                                  Weight:

Alias

 Last Name: Brown                                              First: Bob                           Middle:                 Suffix:
https://www.kansas.gov/countyCourts/search/records?execution=e1s4                                                                     2/5
                  Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 3 of 19
8/30/2019                                       Office of Judicial Administration - Kansas District Court Records Search

Plaintiff Attorney 1

 Last Name: McIlvain                             First: Karen                                       Middle:
 Primary Attorney: Y                             Court Appointed: N                                 Conflict Attorney: N
 Withdrawn: N                                    Send Notices: Y
 Practice or Office:


Case Judge

 Last Name: Ricke                                      First: David                            Middle: A                   Suffix:


Registry of Actions

Action 1

 Action Date: 2019-07-19                                                             Action Type: AOR
 Action Agent: No Judge Assigned
 Description: Plaintiff: Brown Ranch LLC, Attorney of Record Karen McIlvain

Action 2

 Action Date: 2019-07-19                                                             Action Type: AOR
 Action Agent: No Judge Assigned
 Description: Plaintiff: Brown, Bobby Attorney of Record Karen McIlvain

Action 3

 Action Date: 2019-07-19                                                      Action Type: PLEPET
 Action Agent: No Judge Assigned
 Description: Petition PLE: Petition

Action 4

 Action Date: 2019-07-19                                                       Action Type: JUDNC
 Action Agent: David A Ricke
 Description: Judge: Normal Caseflow

Action 5

 Action Date: 2019-07-22                                                             Action Type: ISSD
 Action Agent:
 Description: Summons: Issued on 07/22/2019; to Bayer Cropscience Holding, INc on 07/22/2019; Assigned

https://www.kansas.gov/countyCourts/search/records?execution=e1s4                                                                    3/5
                  Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 4 of 19
8/30/2019                                       Office of Judicial Administration - Kansas District Court Records Search

 to Sheriff. Service fee of $0.00.

Action 6

 Action Date: 2019-07-22                                                             Action Type: ISSD
 Action Agent:
 Description: Summons: Issued on 07/22/2019; to Channel Bio LLC on 07/22/2019; Assigned to Sheriff.
 Service fee of $0.00.

Action 7

 Action Date: 2019-07-22                                                             Action Type: ISSD
 Action Agent:
 Description: Summons: Issued on 07/22/2019; to Monsanto Company on 07/22/2019; Assigned to Sheriff.
 Service fee of $0.00.

Action 8

 Action Date: 2019-07-22                                                     Action Type: PLESUM
 Action Agent: David A Ricke
 Description: Summons PLE: Summons

Action 9

 Action Date: 2019-07-22                                                     Action Type: PLESUM
 Action Agent: David A Ricke
 Description: Summons PLE: Summons

Action 10

 Action Date: 2019-07-22                                                     Action Type: PLESUM
 Action Agent: David A Ricke
 Description: Summons PLE: Summons

Action 11

 Action Date: 2019-08-16                                                           Action Type: SUMS
 Action Agent: David A Ricke
 Description: Summons Served/Returned (Channel Bio LLC) Document ID No. 114928

Action 12

 Action Date: 2019-08-16                                                           Action Type: SUMS
 Action Agent: David A Ricke
https://www.kansas.gov/countyCourts/search/records?execution=e1s4                                                          4/5
                  Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 5 of 19
8/30/2019                                       Office of Judicial Administration - Kansas District Court Records Search

 Description: Summons Served/Returned (Monsanto Company) Document ID No. 114929

Action 13

 Action Date: 2019-08-16                                                          Action Type: SUMS
 Action Agent: David A Ricke
 Description: Summons Served/Returned (Bayer Cropscience Holding, Inc.) Document ID No. 114930

Action 14

 Action Date: 2019-08-16                                                                           Action Type:
 Action Agent: David A Ricke
 Description: Email Sent Date: 08/16/2019 01:14 pm To: mcilvainlaw@gmail.com File Attached:
 SUMMONSRETURN.pdf Name of Document: Summons Return

Action 15

 Action Date: 2019-08-16                                                                           Action Type:
 Action Agent: David A Ricke
 Description: Email Sent Date: 08/16/2019 01:15 pm To: mcilvainlaw@gmail.com File Attached:
 SUMMONSRETURN.pdf Name of Document: Summons Return

Action 16

 Action Date: 2019-08-16                                                                           Action Type:
 Action Agent: David A Ricke
 Description: Email Sent Date: 08/16/2019 01:15 pm To: mcilvainlaw@gmail.com File Attached:
 SUMMONSRETURN.pdf Name of Document: Summons Return




© 2019 Office of Judicial Administration (http://www.kscourts.org)




https://www.kansas.gov/countyCourts/search/records?execution=e1s4                                                          5/5
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 6 of 19
                                 ELECTRONICALLY FILED
                                        2019 Jul 19 AM 10:15
                         CLERK OF THE GREENWOOD COUNTY DISTRICT COURT
                                   CASE NUMBER: 2019-CV-000020
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 7 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 8 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 9 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 10 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 11 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 12 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 13 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 14 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 15 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 16 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 17 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 18 of 19
Case 6:19-cv-01228-EFM-ADM Document 1-1 Filed 09/03/19 Page 19 of 19
